Exhibit 99.1 CCR 2017 Tranche 1 Carve-out Transactions – Production and Distribution (A BUSINESS OF THE COCA-COLA COMPANY) COMBINED ABBREVIATED FINANCIAL STATEMENTS AS OF AND FOR THE YEAR ENDED DECEMBER 31, 2016 (WITH REPORT OF INDEPENDENT AUDITORS) CCR 2017 Tranche 1 Carve-out Transactions – Production and Distribution (A BUSINESS OF THE COCA-COLA COMPANY) TABLE OF CONTENTS Page Report of Independent Auditors 1 CCR 2017 Tranche 1 Carve-out Transactions – Production and Distribution Combined Abbreviated Financial Statements Combined Statement of Net Revenues and Direct Operating Expenses 2 Combined Statement of Assets Acquired and Liabilities Assumed 3 Notes to Combined Abbreviated Financial Statements 4 Report of Independent Auditors The Board of Directors of The Coca-Cola Company We have audited the accompanying combined abbreviated financial statements of CCR 2017 Tranche 1 Carve-out Transactions – Production and Distribution, a business of The Coca-Cola Company, which comprise the combined statement of assets acquired and liabilities assumed as of December31, 2016, and the related combined statement of net revenues and direct operating expenses for the year then ended, and the related notes to the combined abbreviated financial statements. Management’s Responsibility for the Financial Statements Management is responsible for the preparation and fair presentation of these financial statements in conformity with U.S. generally accepted accounting principles; this includes the design, implementation and maintenance of internal control relevant to the preparation and fair presentation of financial statements that are free of material misstatement, whether due to fraud or error. Auditor’s Responsibility Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with auditing standards generally accepted in the United States. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the financial statements. The procedures selected depend on the auditor’s judgment, including the assessment of the risks of material misstatement of the financial statements, whether due to fraud or error. In making those risk assessments, the auditor considers internal control relevant to the entity’s preparation and fair presentation of the financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the entity’s internal control. Accordingly, we express no such opinion. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of significant accounting estimates made by management, as well as evaluating the overall presentation of the financial statements. We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for our audit opinion. Opinion In our opinion, the financial statements referred to above present fairly, in all material respects, the combined statement of assets acquired and liabilities assumed of the CCR 2017 Tranche 1 Carve-out Transactions – Production and Distribution at December31, 2016 and the related combined statement of net revenues and direct operating expenses for the year then ended, in conformity with U.S. generally accepted accounting principles. /s/ Ernst & Young LLP Atlanta, Georgia June22, 2017 1 CCR 2017 Tranche 1 Carve-out Transactions – Production and Distribution (A BUSINESS OF THE COCA-COLA COMPANY) COMBINED STATEMENT OF NET REVENUES AND DIRECT OPERATING EXPENSES Year Ended December 31, 2016 (In thousands) NET REVENUES $ Cost of goods sold GROSS PROFIT Selling, general and administrative expenses NET REVENUES IN EXCESS OF DIRECT OPERATING EXPENSES $ The accompanying notes are an integral part of these combined abbreviated financial statements. 2 CCR 2017 Tranche 1 Carve-out Transactions – Production and Distribution (A BUSINESS OF THE COCA-COLA COMPANY) COMBINED STATEMENT OF ASSETS ACQUIRED AND LIABILITIES ASSUMED December 31, 2016 (In thousands) ASSETS ACQUIRED CURRENT ASSETS Cash $ Inventories Prepaid and other current assets TOTAL CURRENT ASSETS Property, plant and equipment, net Intangible assets, net Other non-current assets TOTAL ASSETS LIABILITIES ASSUMED CURRENT LIABILITIES Cooperative trade marketing ("CTM") liability Accrued expenses Deposit liabilities TOTAL CURRENT LIABILITIES Other non-current liabilities 17 ASSETS ACQUIRED AND LIABILITIES ASSUMED, NET $ The accompanying notes are an integral part of these combined abbreviated financial statements. 3 CCR 2017 Tranche 1 Carve-out Transactions – Production and Distribution (A BUSINESS OF THE COCA-COLA COMPANY) NOTES TO COMBINED ABBREVIATED FINANCIAL STATEMENTS (In thousands, unless otherwise stated) NOTE 1: DESCRIPTION OF TRANSACTIONS, DESCRIPTION OF THE BUSINESS, AND BASIS OF PRESENTATION Description of Transactions On September 1, 2016, Coca-Cola Refreshments USA, Inc. (“CCR”), a wholly-owned subsidiary of TheCoca‑ColaCompany (the “Company” or “KO”), entered into the following definitive agreements with Coca‑Cola Bottling Co. Consolidated (“CCBCC”): (i)an asset purchase agreement (the “September 2016 Distribution APA”) that provides for the transfer of certain territory distribution rights and related tangible assets; and (ii)an asset purchase agreement (the “September 2016 Manufacturing APA”) that provides for the transfer of certain manufacturing rights for KO products and three regional manufacturing facilities. In the first fiscal quarter of 2017, CCR closed on the following transfer of rights to CCBCC as part of the September 2016 Distribution APA and the September 2016 Manufacturing APA: • distribution rights and related assets in Anderson, Fort Wayne, Lafayette, South Bend and Terre Haute, Indiana on January27, 2017; • distribution rights and related assets in Indianapolis and Bloomington, Indiana and Columbus and Mansfield, Ohio on March 31, 2017; and • the Indianapolis and Portland, Indiana regional manufacturing facilities and related manufacturing assets on March31, 2017 On April13, 2017, CCR entered into the following definitive agreements with CCBCC: (i)an asset purchase agreement (the “April 2017 Distribution APA”) that provides for the transfer of certain territory distribution rights and related tangible assets; and (ii)an asset purchase agreement (the “April 2017 Manufacturing APA”) that provides for the transfer of certain manufacturing rights for KO products and one regional manufacturing facility. In the second fiscal quarter of 2017, CCR closed on the following transfer of rights to CCBCC as part of the April 2017 Distribution APA and the April 2017 Manufacturing APA: • distribution rights and related assets in Akron, Toledo, Elyria and Willoughby, Ohio and the portion of the territory supplied by CCR’s Youngstown, Ohio sales center located in Ohio on April28, 2017; and • the Twinsburg, Ohio regional manufacturing facility and related manufacturing assets on April28, 2017 The transactions completed during the first two fiscal quarters of 2017 pursuant to the September 2016 Distribution APA, September 2016 Manufacturing APA, April 2017 Distribution APA and April 2017 Manufacturing APA are collectively referred to herein as “CCR 2017 Tranche 1 Carve-out Transactions – Production and Distribution” or the “APAs.” The aggregate territory covered by the APAs is collectively referred to herein as the “Business.” Aggregate cash proceeds pursuant to the APAs approximated $228.0million, excluding the impact of future sub-bottling payments and post-closing adjustments. In connection with the APAs, CCBCC agreed to produce and transfer beverage products to certain third-party bottlers of KO beverages at prices unilaterally determined by KO. Future sub-bottling payments are quarterly payments from CCBCC to KO based on gross profit derived from sales of certain beverages and beverage products. 4 CCR 2017 Tranche 1 Carve-out Transactions – Production and Distribution (A BUSINESS OF THE COCA-COLA COMPANY) NOTES TO COMBINED ABBREVIATED FINANCIAL STATEMENTS (In thousands, unless otherwise stated) Description of the Business The Company is the world's largest beverage company, which owns or licenses and markets more than 500 nonalcoholic beverage brands, primarily sparkling beverages but also a variety of still beverages such as waters, enhanced waters, juices and juice drinks, ready-to-drink teas and coffees, and energy and sports drinks. Finished beverage products bearing the Company's trademarks are now sold in more than 200 countries. The Company makes its branded beverage products available to consumers throughout the world through its network of Company-owned or Company-controlled bottling and distribution operations as well as independent bottling partners, distributors, wholesalers and retailers – the world's largest beverage distribution system. The Business produces, distributes, and markets bottled and canned beverages in Indiana and Ohio. It offers various beverages, including regular sparkling, zero, and low-calorie energy and sports drinks, waters, juices, fruit drinks, coffees, and teas. Basis of Presentation In these combined abbreviated financial statements, the terms "we," "us" and "our" mean the Business. The accompanying combined statement of assets acquired and liabilities assumed and the related combined statement of net revenues and direct operating expenses of the Business are derived from KO's historical accounting records, which are maintained in accordance with accounting principles generally accepted in the United States ("U.S. GAAP"). These combined abbreviated financial statements are not intended to be a complete presentation and are not necessarily indicative of the financial position or results of operations that would have been achieved if the Business had operated as a separate, stand-alone entity as of or during any of the periods presented, nor are they indicative of the financial condition or results going forward due to the changes in the business and the omission of certain operating expenses, as described below. Certain centrally provided services, which are shared by KO's business units, corporate functions, and other areas of KO are not tracked or monitored in a manner that would enable the development of full financial statements required by Rule 3-05 of Regulation S-X. As such, it is not possible to provide a meaningful allocation of certain business unit and corporate costs, interest or tax and only costs directly related to the revenue-generating activities of the Business are included in these combined abbreviated financial statements. The combined statement of assets acquired and liabilities assumed includes only the specific assets and liabilities related to the Business that will be acquired by CCBCC in accordance with the APAs, which includes assets and liabilities exclusively related to or used in the Business. Items such as accounts receivable, deferred costs, accounts payable, and certain other assets and accrued liabilities are excluded from the transactions. Employees of the Business may participate in one or more defined benefit plans sponsored by the Company. CCBCC will not assume any portion of the benefit plans’ pension obligation, and no portion of plan assets or benefit obligation has been allocated to the Business. Cash acquired by CCBCC is limited to estimated amounts in vending machines upon divestiture by KO. The CTM liability (payables to other KO entities) will be assumed by CCBCC. Prepaid expenses represent balances specific to the Business that will be acquired by CCBCC. Fleet vehicles and vending equipment are often used to service multiple CCR distribution territories. Fleet vehicles and vending equipment, reported in the line item Property, plant & equipment, net in our combined statement of assets acquired and liabilities assumed, represent assets identified by us that most closely relate to operations of the Business. Intangible assets represent franchise rights and customer relationships that will be acquired by CCBCC. The combined statement of net revenues and direct operating expenses includes the net revenues and direct operating expenses directly attributable to the generation of revenues to Company-owned or -controlled, as well as independent bottlers (e.g. marketing, manufacturing and selling of concentrates and/or beverage bases necessary for the production of finished beverages of the Business). Cost of goods sold is based on the standard costs of the actual products sold with 5 CCR 2017 Tranche 1 Carve-out Transactions – Production and Distribution (A BUSINESS OF THE COCA-COLA COMPANY) NOTES TO COMBINED ABBREVIATED FINANCIAL STATEMENTS (In thousands, unless otherwise stated) directly related manufacturing variances as well as an allocation of labor and overhead using reasonable allocation methods. The cost of freight to deliver finished products from production facilities to distribution centers has been estimated using national freight rates. Local freight rates may differ from the estimated national freight rates. Marketing expenses included as deductions from revenue and in selling, general and administrative expenses are primarily comprised of campaigns directly related to brands of the Business for which the right to distribute those brands will be granted to CCBCC. Compensation expense for the dedicated employees that may be transferred to CCBCC is included in selling, general and administrative expenses. Allocations of other selling, general and administrative expenses directly related to the Business, including net periodic benefit costs related to participation by employees of the Business in defined benefit plans sponsored by the Company, are based on reasonable allocation methods. The combined statement of net revenues and direct operating expenses excludes the cost of general corporate activities, corporate level overhead, interest expense and income taxes. Future results of operations and financial position could differ materially from the historical amounts presented herein. Statements of cash flows and statements of shareowners' equity are not presented as CCBCC did not acquire all of the assets nor assume all of the liabilities of the Business and the preparation of such statements is not meaningful. All cash flow requirements of the Business were funded by KO, and cash management functions were not performed at the Business level. Therefore, it is impracticable to present a statement of cash flows, including cash flows from operating, investing and financing activities, as the Business did not maintain cash balances of that nature. Recently Issued Accounting Guidance In May 2014, the Financial Accounting Standards Board ("FASB") issued Accounting Standards Update ("ASU") 2014‑09,Revenue from Contracts with Customers, which will replace most existing revenue recognition guidance in U.S. GAAP and is intended to improve and converge with international standards for the financial reporting requirements for revenue from contracts with customers. The core principle of ASU 2014‑09 is that an entity should recognize revenue for the transfer of goods or services equal to the amount that it expects to be entitled to receive for those goods or services. ASU 2014‑09 also requires additional disclosures about the nature, timing and uncertainty of revenue and cash flows arising from customer contracts, including significant judgments and changes in judgments. ASU 2014‑09 allows for adoption either on a full retrospective basis to each prior reporting period presented or on a modified retrospective basis with the cumulative effect of initially applying the new guidance recognized at the date of initial application, which will be effective for the Business beginning January1, 2019. The Business plans to adopt ASU 2014‑09 and its amendments on a modified retrospective basis and is continuing to assess all future impacts of the guidance by reviewing our current contracts with customers to identify potential differences that could result from applying the new guidance. Based on our preliminary review, we expect that ASU 2014‑09's broad definition of variable consideration will require the Business to estimate and record certain variable payments resulting from collaborative funding arrangements, rebates and other pricing allowances earlier than it currently does. While we do not expect this change to have a material impact on net revenues on an annual basis, we do expect that it will have an impact on our revenue in interim periods. As we complete our overall assessment, the Business is also identifying and preparing to implement changes to our accounting policies and practices, business processes, systems and controls to support the new revenue recognition and disclosure requirements. Our assessment will be completed during fiscal year 2017. In July 2015, the FASB issued ASU No. 2015‑11, "Inventory (Topic 330): Simplifying the Measurement of Inventory". ASU No. 2015‑11 changes the measurement principle for inventory from the "lower of cost or market" to "lower of cost and net realizable value." Net realizable value is defined as the "estimated selling prices in the ordinary course of 6 CCR 2017 Tranche 1 Carve-out Transactions – Production and Distribution (A BUSINESS OF THE COCA-COLA COMPANY) NOTES TO COMBINED ABBREVIATED FINANCIAL STATEMENTS (In thousands, unless otherwise stated) business, less reasonably predictable costs of completion, disposal and transportation." ASU No. 2015‑11 eliminates the guidance that entities consider replacement cost or net realizable value less an approximately normal profit margin in the subsequent measurement of inventory when cost is determined on a first-in, first-out or average cost basis. It is effective for the Business for annual reporting periods beginning January1, 2017, and interim periods within fiscal years beginning January1, 2018. Early adoption is permitted. The adoption of ASU 2015‑11 will not impact our combined abbreviated financial statements. In February 2016, the FASB issued ASU 2016‑02,Leases, which requires lessees to recognize on the balance sheet a right-of-use asset, representing their right to use the underlying asset for the lease term, and a lease liability for all leases with terms greater than 12 months. The guidance also requires qualitative and quantitative disclosures designed to assess the amount, timing and uncertainty of cash flows arising from leases. The standard requires the use of a modified retrospective transition approach, which includes a number of optional practical expedients that entities may elect to apply. ASU 2016‑02 is effective for the Business for annual periods beginning January1, 2020, and interim periods within fiscal years beginning January1, 2021. We are currently evaluating the impact that ASU 2016‑02 will have on our combined abbreviated financial statements. NOTE 2: SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Use of Estimates The preparation of financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect amounts reported in the statements and accompanying notes. Actual results could differ from these estimates. Revenue Recognition Revenue included in the combined statement of net revenues and direct operating expenses include sales of our finished beverage products to retailers, distributors, wholesalers, and bottling partners. We recognize revenue when persuasive evidence of an arrangement exists, delivery of products has occurred, the sales price charged is fixed or determinable, and collectability is reasonably assured. For the Business, this generally means that we recognize revenue when title to our products is transferred to our customers. In particular, title usually transfers upon shipment to or receipt at our customers’ locations, as determined by the specific sales terms of the transactions. Our sales terms do not allow for a right of return except for matters related to any manufacturing defects on our part. Deductions from Revenue Our customers can earn certain incentives including, but not limited to, cash discounts, funds for promotional and marketing activities, volume-based incentive programs and support for infrastructure programs. The costs associated with these incentives are reflected as deductions from revenue, a component of net revenues in our combined statement of net revenues and direct operating expenses. For customer incentives that must be earned, management must make estimates related to the contractual terms, customer performance, and sales volume to determine the total amounts earned and to be recorded in deductions from revenue. In making these estimates, management considers past results. The actual amounts ultimately paid may be different from our estimates. In some situations, the Business may determine it to be advantageous to make advanced payments to specific customers to fund certain marketing activities intended to generate profitable volume. The Business also makes advanced payments to certain customers for distribution rights. The advanced payments made to customers may be capitalized and reported in the line item prepaid expenses and other current assets in our combined statement of assets acquired and liabilities 7 CCR 2017 Tranche 1 Carve-out Transactions – Production and Distribution (A BUSINESS OF THE COCA-COLA COMPANY) NOTES TO COMBINED ABBREVIATED FINANCIAL STATEMENTS (In thousands, unless otherwise stated) assumed. The assets are amortized over the applicable periods and included in deductions from revenue. The duration of these agreements typically ranges up to 10 years. Shipping and Handling Costs Shipping and handling costs related to the movement of finished goods from manufacturing locations to our sales distribution centers are included in the line item cost of goods sold in our combined statement of net revenues and direct operating expenses. Shipping and handling costs incurred to move finished goods from our sales distribution centers to customer locations are included in the line item selling, general and administrative expenses in our combined statement of net revenues and direct operating expenses. During theyear endedDecember31, 2016, the Business recorded shipping and handling costs of $48,873 in the line item selling, general and administrative expenses. Our customers do not pay us separately for shipping and handling costs related to finished goods. Inventories Inventories consist primarily of raw materials, finished goods and spare parts used in our production facilities and for spare vending equipment. Inventories are valued at the lower of cost or market. We determine cost on the basis of the average cost or first-in, first-out methods. Refer to Note 3. Property, Plant and Equipment Property, plant and equipment is stated at cost. Depreciation is recorded principally by the straight-line method over the estimated useful lives of our assets, which are reviewed periodically and generally have the following ranges: buildings and improvements: 40 years or less; and machinery, equipment and vehicle fleet: 20 years or less. Land is not depreciated, and construction in progress is not depreciated until it is ready for its intended use. Leasehold improvements are amortized using the straight-line method over the shorter of the remaining lease term, including renewals that are deemed to be reasonably assured, or the estimated useful life of the improvement. Repair and maintenance costs that do not improve service potential or extend economic life are expensed as incurred. Certain events or changes in circumstances may indicate that the recoverability of the carrying amount of property, plant and equipment should be assessed, including, among others, a significant decrease in market value, a significant change in the business climate in a particular market, or a current period operating or cash flow loss combined with historical losses or projected future losses. When such events or changes in circumstances are present, we estimate the future cash flows expected to result from the use of the asset (or asset group) and its eventual disposition. These estimated future cash flows are consistent with those we use in our internal planning. If the sum of the expected future cash flows (undiscounted and without interest charges) is less than the carrying amount, we recognize an impairment loss. The impairment loss recognized is the amount by which the carrying amount exceeds the fair value. We use a variety of methodologies to determine the fair value of property, plant and equipment, including appraisals and discounted cash flow models, which are consistent with the assumptions we believe hypothetical marketplace participants would use. Refer to Note 4. Intangible Assets Intangible assets included in our accompanying combined statement of assets acquired and liabilities assumed relate to indefinite-lived franchise rights associated with the right to distribute Coca‑Cola and Monster products, definite-lived franchise rights associated with the right to distribute other KO brands, and definite-lived customer relationships. The indefinite-lived franchise rights are not subject to amortization. The definite-lived franchise rights are amortized over their estimated useful lives of between seven and eight years, and customer relationships are amortized over their estimated useful lives of twenty years. Refer to Note 5. 8 CCR 2017 Tranche 1 Carve-out Transactions – Production and Distribution (A BUSINESS OF THE COCA-COLA COMPANY) NOTES TO COMBINED ABBREVIATED FINANCIAL STATEMENTS (In thousands, unless otherwise stated) We test intangible assets determined to have indefinite useful lives for impairment annually, or more frequently if events or circumstances indicate that assets might be impaired. We perform these annual impairment reviews as of the first day of our third fiscal quarter. We use a variety of methodologies in conducting impairment assessments of indefinite-lived intangible assets, including, but not limited to, discounted cash flow models, which are based on the assumptions we believe hypothetical marketplace participants would use. For indefinite-lived intangible assets, if the carrying amount exceeds the fair value, an impairment charge is recognized in an amount equal to that excess. There were no impairment charges recognized for the year ended December31, 2016. Contingencies The Business is involved in various legal proceedings and tax matters. Due to their nature, such legal proceedings and tax matters involve inherent uncertainties including, but not limited to, court rulings, negotiations between affected parties and governmental actions. Management assesses the probability of loss for such contingencies and accrues a liability and/or discloses the relevant circumstances, as appropriate. Contingent liabilities will be retained by the Company and have been excluded from the combined abbreviated financial statements. NOTE 3: INVENTORIES Inventories consist primarily of raw materials (which include concentrates, ingredients and supplies), finished goods (which include finished beverages inclusive of costs to produce such as materials, direct labor, inbound freight, and related manufacturing overhead) and spare production and vending parts. Inventories are valued at the lower of cost or market. We determine cost on the basis of the average cost or first-in, first-out methods. Inventories consisted of the following: December 31, 2016 Raw materials $ Finished goods Spare production parts Vending and other spare parts TOTAL INVENTORIES $ 9 CCR 2017 Tranche 1 Carve-out Transactions – Production and Distribution (A BUSINESS OF THE COCA-COLA COMPANY) NOTES TO COMBINED ABBREVIATED FINANCIAL STATEMENTS (In thousands, unless otherwise stated) NOTE 4: PROPERTY, PLANT AND EQUIPMENT The following table summarizes our property, plant and equipment: December 31, 2016 Land $ Buildings and improvements Machinery, equipment and vehicle fleet Total Less accumulated depreciation ) Total net book value Construction in progress PROPERTY, PLANT AND EQUIPMENT, NET $ Total depreciation expense for property, plant & equipment was $25,269 for the year ended December31, 2016. NOTE 5: INTANGIBLE ASSETS Indefinite-Lived Intangible Assets The carrying value of indefinite-lived bottlers’ franchise rights was $279,372 as of December31, 2016. Definite-Lived Intangible Assets The following table summarizes information related to definite-lived intangible assets: December 31, 2016 Gross carrying amount Accumulated amortization Net Bottlers' franchise rights $ $ $ Customer relationships TOTAL DEFINITE - LIVED INTANGIBLE ASSETS $ $ $ Total amortization expense for intangible assets subject to amortization was $3,029for the year ended December31, 2016. Based on the carrying value of definite-lived intangible assets as ofDecember31, 2016, the estimated amortization expense of the Business for the next five years will be as follows: Year Ended December 31, $ 10 CCR 2017 Tranche 1 Carve-out Transactions – Production and Distribution (A BUSINESS OF THE COCA-COLA COMPANY) NOTES TO COMBINED ABBREVIATED FINANCIAL STATEMENTS (In thousands, unless otherwise stated) NOTE 6: CURRENT LIABILITIES The CTM liability represents amounts owed to the Company by CCR in connection with cooperative trade marketing programs administered by the Company. Under the programs, the Company incurs costs in connection with customer marketing programs which are reimbursed by CCR. In connection with the divestiture of the Business, the Company has allocated the portion of total CCR costs attributable to the Business. Amounts are settled annually as of December31 for the prior twelve months of CTM charges from the Company. NOTE 7: COMMITMENTS AND CONTINGENCIES The Business rents vehicles, forklifts and other equipment on an as-needed basis in the normal course of business. The rentals are short term in nature with rental periods of typically less than one month. The Business also leases certain real estate assets. The following table summarizes our minimum lease payments under noncancelable operating leases, primarily related to real estate, with initial or remaining lease terms in excess of one year as ofDecember31, 2016: Year Ended December 31, $ Thereafter - Total minimum operating lease payments $ Total rent expense under noncancelable operating leases with initial lease terms in excess of one year was $434 for the year ended December31, 2016. NOTE 8: SIGNIFICANT CUSTOMERS The significant customers representing 10% or more of unit case sales volume and their respective unit case volume as a percentage of the Business’s total unit case sales volume are presented below for the twelve months ended December31, 2016: Year Ended December 31, 2016 Wal-Mart Stores, Inc. % The Kroger Co. % 11 CCR 2017 Tranche 1 Carve-out Transactions – Production and Distribution (A BUSINESS OF THE COCA-COLA COMPANY) NOTES TO COMBINED ABBREVIATED FINANCIAL STATEMENTS (In thousands, unless otherwise stated)
